Citation Nr: 1014246	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  04-12 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from October 1959 to October 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appellant was scheduled for a Travel Board hearing in 
July 2007, however, he cancelled the hearing due to illness.  
In July 2008 the RO sent the appellant a letter asking him to 
inform them if he still wanted a hearing before the Board.  
While the appellant replied to the letter, he did not state 
he still wanted a hearing.

The Board remanded the claim in December 2007.

The Board notes the recent holding in Clemons v. Shinseki, 23 
Vet. App. 1 (2009) finding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  A review of the claim file reveals that the 
appellant has been diagnosed with PTSD and major depressive 
disorder.  While under Clemons both PTSD and major depressive 
disorder would be before the Board, in the instant case the 
Board finds that the appellant has specifically restricted 
his claim and appeal to service connection for PTSD.  In this 
regard, the Board notes that the appellant's claim in August 
2002 was specifically for service connection for PTSD.  
Nonetheless, the RO, in June 2003, adjudicated the 
appellant's claim as service connection for PTSD or other 
chronic acquired psychiatric disorder.  Thereafter, the 
appellant in a VA Form 9 of August 2003 stated he was only 
appealing the issue of PTSD.  In a second VA Form 9 submitted 
in April 2004, the appellant again stated he was appealing 
the issue of PTSD.  In additional statements, the appellant 
has consistently focused on the claim for service connection 
for PTSD and not any other psychiatric disorder.  Therefore, 
the Board finds that the appellant has specifically narrowed 
his appeal to the issue of service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

In a Board remand of October 2007, the RO was ordered to 
request that the United States Army and Joint Services 
Records Research Center (JSRRC) conduct a search for records 
pertaining to the claimed in-service stressors.  The Board 
further stated that the "AMC/RO must also request a search 
of relevant records in other depositories, to include 
Morning/Sick Reports through the National Personnel Records 
Center (NPRC)."

In response to the Board's remand, the RO sent a request to 
NPRC for information to confirm the alleged stressors.  A 
CURR response of February 2009, states that they were unable 
to locate unit records submitted by the 1st Airborne Battle 
Group, 505th Infantry for the calendar year 1961.  However, 
in coordinated efforts with the Center of Military History, 
it was confirmed that the 1st ABG, 505th Inf was assigned to 
the 8th Infantry Division in Germany from January 15, 1959 to 
March 31, 1963.  The response further noted that they do not 
maintain Morning Reports, and that a search for the same 
should be performed in order to determine casualties reported 
by the unit.

In an email exchange of February 2009, the RO stated that a 
search for Morning Reports would not be fruitful without 
casualty names.  They further noted that since the Board's 
remand had noted that the RO never requested the Veteran to 
furnish casualty names, a letter should be sent to the 
Veteran requesting the names and if he cannot provide any 
names, a formal finding of lack of information to corroborate 
stressful events should be generated.

In August 2009, the RO issues a formal finding of lack of 
information to corroborate stressors.

Given the facts as outlined above, the Board finds that the 
RO did not comply with the Board's order and the case must be 
remanded for full compliance.  In so finding the Board notes 
that the order in the October 2007 remand was unequivocal and 
clear, the "AMC/RO must also request a search of relevant 
records in other depositories, to include Morning/Sick 
Reports through the National Personnel Records Center 
(NPRC)." (emphasis added)  The Board did not request that 
the RO determine if a search for Morning Reports would be 
feasible, but rather stated that a search for the same must 
be conducted.  Moreover, the Board notes that the CURR 
response stated that a search for Morning Reports should be 
conducted to determine casualties.  The RO however, rather 
than conducting a search for Morning Reports, determined such 
a search as suggested by CURR and as requested by the Board 
would not be fruitful if they did not have names of 
casualties.  However, as noted above, the Board ordered a 
search for Morning Reports to be conducted and the order was 
not conditional.  Therefore, the Board finds that the RO did 
not comply with the Board's order and unfortunately, this 
case must be remanded once again.  

Accordingly, the case is REMANDED for the following action:

The AMC/RO must request a search of 
relevant records, for Morning/Sick 
Reports through the National Personnel 
Records Center (NPRC) for the 
appellant's unit, 1st Airborne Battle 
Group, 505th Infantry for the time 
period from October 1, 1961 to November 
1, 1961, while the unit served with the 
8th Infantry Division in Germany.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


